*383Opinion
PER CURIAM.
Quo warranto to try title to the office of sheriff of Silver Bow county. The relator and the respondent were candidates for said office at the last general election upon the Republican and Democratic tickets, respectively. There was also a candidate of the Socialist party, but the vote cast for him was not sufficient to make the same an element in this controversy. Upon the final canvass it was found and declared that the relator had received 8,951 votes and the respondent 9,990 votes, an apparent plurality for the respondent of 1,039. But among these were the votes — 9,282 in number — cast by means of voting machines in twenty-eight of the sixty-eight precincts of the county, of which votes so cast the relator received 3,986 and the respondent 5,296; and, if said votes be all rejected as illegal, the relator stands elected by a plurality of 271 votes and is thus entitled to the office.
The questions presented are the same, and they are presented in the same way, as in State ex rel. Fenner v. Keating, ante, p. 371, 163 Pac. 1156. On the authority of that decision, the demurrer to the complaint herein is sustained, and it is adjudged that this proceeding be dismissed.

Dismissed.